Citation Nr: 1758619	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable active service from January 1977 to January 1980.  The Veteran's active service from January to December 1980 is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied, in pertinent part, claims of service connection for PTSD and an acquired psychiatric disability other than PTSD, to include anxiety, depression, and a mood disorder (which was characterized as a single service connection claim for PTSD with entitlement to paragraph 29 benefits).  

A Travel Board hearing was held at the RO in May 2011 before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision on the Veteran's claims.  A copy of the hearing transcript is of record.  

The appeal was remanded by the Board for further development in August 2011, January 2013 and in April 2017.  In the April 2017 remand, the Board, in pertinent part, remanded a claim of entitlement to payment of an annual clothing allowance for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board's review of the claims file reveals that the RO is still taking action on this issue, and it has not been recertified.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing in July 2017, the Veteran testified that he was awarded disability benefits from the Social Security Administration (SSA) in 2015, due in part due to his psychiatric disorder.  Board Hr'g Tr. 22-23.  Some SSA records have been associated with the claims file, but these records indicate the Veteran was denied SSA in August 2007.  As the evidence reflects that the Veteran was subsequently awarded that his SSA disability benefits, there may exist SSA records that are potentially relevant to the Veteran's claims.  A remand is required so that all SSA records may be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

The Veteran also testified that he had received additional VA psychiatric treatment as recently as in July 2017.  The current VA treatment records in the claims file are dated in April 2017.  On remand, the file should also be updated with VA treatment records since April 2017.  38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in October 2011 to determine whether he had PTSD due to any claimed service-related stressors.  As of that examination date in October 2011, the Veteran's claimed in-service stressor had not been verified.  However, in December 2015 the Defense Personnel Records Information Retrieval System (DPRIS) responded that they could in fact corroborate the Veteran's stressor that a soldier was killed and three soldiers were injured following a flash fire from charges from mortar rounds aboard a M106 carrier in June 1977.  

The examiner who evaluated the Veteran in October 2011 provided an addendum opinion in May 2016.  The claims file was not available for review, although the examiner did review some of the VA treatment records.  As at least one of the Veteran's service stressors has now been corroborated, and as there appears to be outstanding medical evidence, the claim is remanded for an addendum opinion based on a comprehensive review of the evidence.  The opinion and rationale obtained on remand must be thoroughly explained.

Finally, as the claim for service connection for an acquired psychiatric disability is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since April 2017.

2.  Obtain from the SSA all records relating to the Veteran's claim for disability benefits awarded in 2015.  All efforts made to obtain these records must be documented.

3.  Schedule the Veteran for a VA examination to determine whether the nature and etiology of his claimed psychiatric disorders to include PTSD, depression, mood disorder, and anxiety disorder.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

a) The examiner is to identify all current psychiatric disorders found present on examination.  For any psychiatric disorder that is noted in the treatment records, but not found on current examination, the examiner should attempt to reconcile these findings.

b) Specifically state whether the Veteran has a current diagnosis of PTSD under the DSM-IV or DSM-5 standards.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly note which criteria for diagnosis are missing; the examiner must also indicate whether any prior diagnoses of PTSD in the claims file were inappropriate or misdiagnoses, and explain that conclusion.

c) If the examiner determines that PTSD is present, then the examiner must specify the stressor supporting the diagnosis.  The examiner is to advised that the Veteran's reported in-service stressor (i.e witnessing soldiers being severely burned following a flash fire from charges from mortar rounds aboard a M106 carrier in June 1977) has been officially corroborated.

d) With respect to each additional psychiatric disorder present during the period of this claim other than PTSD (i.e., depression, mood disorder, and anxiety disorder), the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service or is otherwise etiologically related to service? 

A fully-explained rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




